DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 28 February 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mapping of PTRS during PTRS and DMRS Symbol Overlap.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a multiplexing unit configured to map…and map,” “the multiplexing unit maps,” and “the multiplexing unit maps” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivo 3GPP R1-1710403 “On PT-RS design for CP-OFDM” (hereinafter referred to as “Vivo”) in view of LG 3GPP R1-1710291 “On collision avoidance for PTRS and other RSs” (hereinafter referred to as “LG”). Note Vivo and LG were cited by the applicant in the IDS received 28 February 2020.
As to claim 1, Vivo teaches a terminal apparatus for communicating with a base station apparatus (page 1, lines 9-10), the terminal apparatus comprising:
a multiplexing unit configured to map a Phase Tracking Reference Signal (PTRS) to resources for a Physical Uplink Shared Channel (PUSCH) according to a first pattern, and map a Demodulation 
a transmitter configured to transmit the PUSCH with the PTRS and the DMRS mapped to the resources for the PUSCH (page 1, lines 44-49; figure 1), wherein
in a case that a symbol position of the PTRS overlaps with a symbol position of the DMRS (page 1, lines 40-42, 44-46, and 48-49).
Although Vivo teaches “A terminal apparatus…a symbol position of the DMRS,” Vivo does not explicitly disclose “the multiplexing unit maps the PTRS to a resource of the resources at a symbol position different from the symbol position that overlaps”.
However, LG teaches in a case that a symbol position of the PTRS overlaps with a symbol position of the DMRS, the multiplexing unit maps the PTRS to a resource of the resources at a symbol position different from the symbol position that overlaps (§2: PTRS shifted in frequency domain to a different subcarrier to avoid collision with DMRS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Vivo by including “the multiplexing unit maps the PTRS to a resource of the resources at a symbol position different from the symbol position that overlaps” as taught by LG because it provides Vivo’s apparatus with the enhanced capability of avoiding collision (LG, §2).
As to claim 2, Vivo in view of LG teaches the terminal apparatus according to claim 1. Vivo further teaches in the case that the symbol position of the PTRS overlaps with the symbol position of the DMRS (page 1, lines 40-42, 44-46, and 48-49).
LG further teaches in the case that the symbol position of the PTRS overlaps with the symbol position of the DMRS, the multiplexing unit maps the PTRS to a resource of the resources at a different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Vivo in view of LG by including “the multiplexing unit maps the PTRS to a resource of the resources at a different symbol position in a same subcarrier” as further taught by LG for the same rationale as set forth in claim 1 (LG, §2).
As to claim 3, claim 3 is rejected the same way as claim 1.
As to claim 4, claim 4 is rejected the same way as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoo et al., US 2018/0368013 A1 – Method and Apparatus for Allocating PTRS in Next Generation Communication System – see at least ¶¶53 and 62 and figures 10-12 and 15-16
Lee et al., US 2020/0389270 A1 – Method for assigning PTRS for Phase Noise Removal in Wireless Communication System, and Device Therefor – see at least ¶¶8-9

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469